Order entered July 23, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01270-CV

                           STEPHANIE ANN NOVICK, Appellant

                                                 V.

                              ANDREW A. SHERVIN, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-08-13715-Y

                                            ORDER
       On our own motion, we ORDER the Dallas County District Clerk to prepare a

supplemental clerk’s record in the above-referenced case, trial court cause number DF-08-13715

(330th Judicial District Court of Dallas County, Texas). The supplemental record should contain

Respondent Andrew A. Shervin’s Special Exceptions Subject to “Motion to Dismiss for Lack of

Subject-Matter Jurisdiction” filed in the trial court on or about March 20, 2012. The district

clerk shall file the supplemental clerk=s record within 21 days from the date of this Order.

       We DIRECT the clerk of this Court to transmit this order electronically to Gary

Fitzsimmons, the Dallas County District Clerk.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE